  8:18-cv-00210-JFB-CRZ Doc # 45 Filed: 07/31/20 Page 1 of 12 - Page ID # 221




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

                                                            Case No: 8:18-cv-00210
SHANE TAYLOR,

                      Plaintiff,
                                                             PROTECTIVE ORDER
vs.

BARSONY HOLSTERS & BELTS, LLC,
an Oregon Limited Liability Company, and
SMITH & WESSON, a Delaware
Corporation,

                      Defendants.



      Upon consideration of the parties’ joint request for entry of a Protective Order,
(Filing No. 44), the Court enters the following Protective Order governing the disclosure
of confidential Discovery Material by a Producing Party to a Receiving Party in
this Action.

                  1) Definitions. As used in this Order:

           a. Action refers to the above-captioned litigation.

           b. Discovery Material includes all information exchanged between the parties,
              whether gathered through informal requests or communications between
              the parties or their counsel, or gathered through formal discovery conducted
              pursuant to Rules 30 through 36, and Rule 45. Discovery Material includes
              information within documents, depositions, deposition exhibits, and other
              written, recorded, computerized, electronic or graphic matter, copies, and
              excerpts or summaries of documents disclosed as required under Rule
              26(a).

           c. A Producing Party is a party to this litigation, or a non-party either acting on
              a party’s behalf or responding to discovery pursuant to a Rule 45 subpoena,
              that produces Discovery Material in this Action.

           d. A Receiving Party is a party to this litigation that receives Discovery Material
              from a Producing Party in this Action.


                                              3
8:18-cv-00210-JFB-CRZ Doc # 45 Filed: 07/31/20 Page 2 of 12 - Page ID # 222




              2) Confidential Discovery Material. This Protective Order applies to
        all confidential Discovery Material produced or obtained in this case. For the
        purposes of this Protective Order, confidential Discovery Material shall
        include:

       a. Commercial information relating to any party’s business including, but not
          limited to, tax data, financial information, financial or business plans or
          projections, proposed strategic transactions or other business
          combinations, internal audit practices, procedures, and outcomes, trade
          secrets or other commercially sensitive business or technical information,
          proprietary business and marketing plans and strategies, studies or
          analyses by internal or outside experts, competitive analyses, customer or
          prospective customer lists and information, profit/loss information, product
          or service pricing or billing agreements or guidelines, and/or confidential
          project-related information;

       b. Personnel data of the parties or their employees, including but not limited
          to employment application information; the identity of and information
          received from employment references; wage and income information;
          benefits information; employee evaluations; medical evaluation and
          treatment information and records; counseling or mental health records;
          educational records; and employment counseling, discipline, or
          performance improvement documentation;

       c. Information concerning settlement discussions and mediation, including
          demands or offers, arising from a dispute between a party and a non-party;

       d. Medical or mental health information;

       e. Records restricted or prohibited from disclosure by statute, including but not
          limited to, the International Traffic in Arms Regulations, 22 C.F.R. Parts 120-
          130, (“ITAR”); and

       f. Any information copied or extracted from the previously described
          materials, including all excerpts, summaries, or compilations of this
          information or testimony, and documentation of questioning, statements,
          conversations, or presentations that might reveal the information contained
          within the underlying confidential Discovery Material.

              3) Manner of Confidential Designation. A Producing Party shall affix
        a “CONFIDENTIAL” designation to any confidential Discovery Material
                                  4
  8:18-cv-00210-JFB-CRZ Doc # 45 Filed: 07/31/20 Page 3 of 12 - Page ID # 223




            produced in this Action.



          a. As to documentary information (defined to include paper or electronic
             documents, but not transcripts of depositions or other pretrial or trial
             proceedings), the Producing Party must affix the legend “CONFIDENTIAL”
             to each page that contains protected material.

          b. If only a portion or portions of the information on a document page qualifies
             for protection, the Producing Party must clearly identify the protected
             portion(s) (e.g., by using highlighting, underlining, or appropriate markings
             in the margins).

          c. If it is not feasible to label confidential Discovery Material as
             “CONFIDENTIAL,” the Producing Party shall indicate via cover letter or
             otherwise at the time of production that the material being produced is
             CONFIDENTIAL.

       Counsel for a disclosing party may further designate confidential Discovery
Material as CONFIDENTIAL--ATTORNEYS' EYES ONLY if such counsel concludes in
good faith that the material is or contains non-public information that is highly sensitive
proprietary information including, but not limited to, trade secrets, privileged information,
or nonpublic technical, financial, personal or business information. Discovery Material
designated as CONFIDENTIAL - FOR ATTORNEYS’ EYES ONLY means any
document which bears the legend CONFIDENTIAL - FOR ATTORNEYS’ EYES ONLY
or, if it is not feasible to label the Discovery Material, which the producing party indicates
via cover letter or otherwise at the time of production as CONFIDENTIAL - FOR
ATTORNEYS’ EYES ONLY.

                  4) Timing of Confidential Designation.

          a. Except as otherwise stipulated or ordered, or where discovery is made
             available for inspection before it is formally disclosed, Discovery Material
             that qualifies for protection under this Order must be clearly so designated
             before the material is disclosed or produced.

          b. If the Producing Party responds to discovery by making Discovery Material
             available for inspection, the Producing Party need not affix confidential
             designations until after the Receiving Party has selected the material it
                                              5
8:18-cv-00210-JFB-CRZ Doc # 45 Filed: 07/31/20 Page 4 of 12 - Page ID # 224




          wants to receive. During the inspection and before the designation, all
          material made available for inspection is deemed “CONFIDENTIAL.” After
          the Receiving Party has identified the Discovery Material it wants produced,
          the Producing Party must determine which materials, or portions thereof,
          qualify for protection under this Order, and designate the materials as
          “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY as
          required under this order.

              5) Qualified Recipients. For the purposes of this Protective Order,
        the persons authorized to receive confidential Discovery Material
        (hereinafter “Qualified Recipient”) are:

       For information designated as CONFIDENTIAL:

       a. The Parties, including any members, council members, officers, board
          members, directors, employees, or other legal representatives of the
          parties;

       b. Legal counsel representing the parties, and members of the paralegal,
          secretarial, or clerical staff who are employed by, retained by, or assisting
          such counsel; including vendors who are retained to copy documents or
          electronic files, provide technical, litigation support, or mock trial services,
          or provide messenger or other administrative support services;

       c. Any non-expert witness during any deposition or other proceeding in this
          Action, and counsel for that witness;

       d. Potential witnesses and their counsel, but only to the extent reasonably
          related to the anticipated subject matter of the potential witness’s
          deposition, trial, or hearing testimony for this Action, so long as such
          persons agree to maintain the confidential Discovery Material in confidence
          per the terms of this Order, and provided that such persons may only be
          shown copies of confidential Discovery Material and may not retain any
          such material;

       e. Consulting or testifying expert witnesses who will be providing professional
          opinions or assistance for this Action based upon a review of the
          CONFIDENTIAL information, and the staff and assistants employed by the
          consulting or testifying experts;

       f. Any mediator or arbitrator retained by the parties to assist with resolving
          and/or settling the claims of this Action and members of the arbitrator’s or
                                         6
8:18-cv-00210-JFB-CRZ Doc # 45 Filed: 07/31/20 Page 5 of 12 - Page ID # 225




            mediator’s staff and assistants;

       g. The parties’ insurers for this Action, and their staff and assistants, members,
          officers, board members, directors or other legal representatives;

       h. Court reporters for depositions taken in this Action, including persons
          operating video recording equipment and persons preparing transcripts of
          testimony;

       i.   The court and its staff, any court reporter or typist recording or transcribing
            hearings and testimony, and jurors; and

       j.   Any auditor or regulator of a party entitled to review the confidential
            Discovery Material due to contractual rights or obligations, or federal or
            state laws, or court orders, but solely for such contractual or legal purposes.

  For information designated as “CONFIDENTIAL INFORMATION-ATTORNEYS’
  EYES ONLY”:

       a. Legal counsel representing the Receiving Parties, and members of the
          paralegal, secretarial, or clerical staff who are employed by, retained by, or
          assisting such counsel;

       b. Consulting or testifying experts for the Receiving Party, defined to include
          only those experts retained or employed to assist the Receiving party in
          preparing for trial or any other proceeding in the Action and who need
          access to the CONFIDENTIAL INFORMATION-ATTORNEYS EYES ONLY
          information to provide such assistance, and who are not employed by, or
          an agent or representative for, the Receiving Party, nor anticipated to
          become an employee, agent or representative of the Receiving Party in the
          near future;

       c. If necessary to promote alternative dispute resolution, any mediator or
          arbitrator (and their assistants or staff) retained by the parties who needs
          access to the CONFIDENTIAL INFORMATION-ATTORNEYS EYES ONLY
          information to assist the parties with resolving the claims of this Action;

       d. Court reporters for depositions taken in this Action, including persons
          operating video recording equipment and persons preparing transcripts of
          testimony; and

       e. The court and its staff, any court reporter or typist recording or transcribing
          hearings and testimony, and jurors.
                                           7
  8:18-cv-00210-JFB-CRZ Doc # 45 Filed: 07/31/20 Page 6 of 12 - Page ID # 226




                  6) Dissemination by the Receiving Party. Counsel for the Receiving
             Party shall:
         a. Require Qualified Recipients who are non-expert witnesses or expert
            witnesses and consultants and who receive information designated as
            “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY to
            review and agree to the terms of this Protective Order and execute a copy
            of the Agreement attached hereto as Appendix A before receiving
            confidential Discovery Material.

         b. Instruct witnesses, consultants, and outside counsel who assist with case
            preparation or represent a witness that disclosure of the information
            designated as “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS'
            EYES ONLY is prohibited as set forth herein.

         c. Maintain a list of any confidential Discovery Material disclosed and to whom,
            along with the executed copies of the Appendix A Agreement.

    The prohibition on disclosing information designated as “CONFIDENTIAL” and/or
CONFIDENTIAL--ATTORNEYS' EYES ONLY exists and is enforceable by the court
even if the person receiving the information fails or refuses to sign the Appendix A
Agreement.

                  7) Duty as to Designations. Each Producing Party that designates
             information or items as CONFIDENTIAL and/or CONFIDENTIAL--
             ATTORNEYS' EYES ONLY must exercise reasonable care to limit any such
             designation to specific material that qualifies under the appropriate
             standards, and designate only those parts of material, documents, items, or
             oral or written communications that qualify, so that other portions of the
             material, documents, items, or communications for which protection is not
             warranted are not swept unjustifiably within the ambit of this Order. Broadly
             described, indiscriminate, or routinized designations are prohibited.

                  8) Limitations on Use. Confidential Discovery Material shall be used
             by the Receiving Party only to prepare for and conduct proceedings herein
             and not for any business or other purpose whatsoever and it is agreed that

                                             8
8:18-cv-00210-JFB-CRZ Doc # 45 Filed: 07/31/20 Page 7 of 12 - Page ID # 227




        the export, release, or transfer of any document marked “CONFIDENTIAL—
        SUBJECT TO PROTECTIVE ORDER” contrary to ITAR regulations is
        prohibited.

             9) Maintaining Confidentiality. Discovery Material designated as
        “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY
        shall be held in confidence by each Qualified Recipient to whom it is
        disclosed, shall be used only for purposes of this action, and shall not be
        disclosed to any person who is not a Qualified Recipient. Each party, each
        Qualified Recipient, and all counsel representing any party, shall use their
        best efforts to maintain all information designated as “CONFIDENTIAL”
        and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY in such a manner as
        to prevent access, even at a hearing or trial, by individuals who are not
        Qualified Recipients. Nothing herein prevents disclosure beyond the terms
        of this Protective Order if the party claiming confidentiality consents in writing
        to such disclosure.

             10)           Copies.       Discovery     Material      designated        as
        “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY
        shall not be copied or otherwise reproduced by the Receiving Party, except
        for transmission to Qualified Recipients, without the written permission of
        the Producing Party or, in the alternative, by order of the court. However,
        nothing herein shall restrict a Qualified Recipient from loading confidential
        documents into document review platforms or programs for the purposes of
        case or trial preparation or making working copies, abstracts, digests, and
        analyses      of   information    designated   as   “CONFIDENTIAL”         and/or
        CONFIDENTIAL--ATTORNEYS' EYES ONLY under the terms of this
        Protective Order.

             11)           Docket Filings. All documents of any nature including, but
        not limited to, briefs, motions, memoranda, transcripts, discovery responses,
        evidence, and the like that are filed with the court for any purpose and that
        contain Discovery Material designated as “CONFIDENTIAL” and/or

                                           9
8:18-cv-00210-JFB-CRZ Doc # 45 Filed: 07/31/20 Page 8 of 12 - Page ID # 228




        CONFIDENTIAL--ATTORNEYS' EYES ONLY shall be provisionally filed
        under restricted access with the filing party’s motion for leave to file restricted
        access documents. A party seeking to file Discovery Material under
        restricted access must comply with the court’s rules and electronic docketing
        procedures for filing such motions.

             12)        Depositions. The following procedures shall be followed at
        all depositions to protect the integrity of all Discovery Material designated as
        “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY:

       a. Only Qualified Recipients may be present at a deposition in which such
          information is disclosed or discussed.

       b. All deposition testimony which discloses or discusses information
          designated as “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS'
          EYES ONLY is likewise deemed designated as “CONFIDENTIAL” and/or
          CONFIDENTIAL--ATTORNEYS' EYES ONLY.

       c. Information designated as “CONFIDENTIAL” and/or CONFIDENTIAL--
          ATTORNEYS' EYES ONLY may be used at a nonparty deposition only if
          necessary to the testimony of the witness.

             13)        Challenges to Confidentiality Designations. A Receiving
        Party that questions the Producing Party’s confidentiality designation will, as
        an initial step, contact the Producing Party and confer in good faith to resolve
        the dispute. If the parties are unable to resolve the dispute without court
        intervention, they shall schedule a conference call with the magistrate judge
        assigned to the case before engaging in written motion practice. If a written
        motion and briefing are necessary and the information in dispute must be
        reviewed by the court to resolve that motion, the confidential information
        shall be filed under restricted access pursuant to the court’s electronic
        docketing procedures. The party that produced the information designated
        as “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY
        bears the burden of proving it was properly designated. The party
        challenging a “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS'
        EYES ONLY designation must obtain a court order before disseminating the

                                          10
8:18-cv-00210-JFB-CRZ Doc # 45 Filed: 07/31/20 Page 9 of 12 - Page ID # 229




        information to anyone other than Qualified Recipients.

             14)        Use at Court Hearings and Trial. Subject to the Federal
        Rules of Evidence, Discovery Material designated as “CONFIDENTIAL”
        and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY may be offered and
        received into evidence at trial or at any hearing or oral argument. A party
        agreeing to the entry of this order does not thereby waive the right to object
        to the admissibility of the material in any proceeding, including trial. Any
        party may move the court for an order that Discovery Material designated as
        “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY be
        reviewed in camera or under other conditions to prevent unnecessary
        disclosure.

             15)        Return or Destruction of Documents.                Upon final
        termination of this Action, including all appeals, each party shall make
        reasonable efforts to destroy all Discovery Material designated as
        “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY.
        The destroying party shall notify the producing party when destruction under
        this provision is complete. If a party is unable to destroy all Discovery
        Material designated as “CONFIDENTIAL” and/or CONFIDENTIAL--
        ATTORNEYS' EYES ONLY, that material shall be returned to the Producing
        Party or the Producing Party’s counsel. This Protective Order shall survive
        the final termination of this action, and it shall be binding on the parties and
        their legal counsel in the future.

             16)        Modification. This Protective Order is entered without
        prejudice to the right of any party to ask the court to order additional
        protective provisions, or to modify, relax or rescind any restrictions imposed
        by this Protective Order when convenience or necessity requires. Disclosure
        other than as provided for herein shall require the prior written consent of
        the Producing Party, or a supplemental Protective Order of the court.

             17)        Additional Parties to Litigation. In the event additional
        parties are joined in this action, they shall not have access to Discovery
                                         11
8:18-cv-00210-JFB-CRZ Doc # 45 Filed: 07/31/20 Page 10 of 12 - Page ID # 230




         Material as “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS'
         EYES ONLY until the newly joined party, by its counsel, has executed and,
         at the request of any party, filed with the court, its agreement to be fully
         bound by this Protective Order.

              18)       Sanctions.

       a. Any party subject to the obligations of this order who is determined by the
          court to have violated its terms may be subject to sanctions imposed by
          the court under Rule 37 of the Federal Rules of Civil Procedure and the
          court’s inherent power.

       b. Confidentiality designations that are shown to be clearly unjustified or that
          have been made for an improper purpose (e.g., to unnecessarily prolong
          or encumber the case development process or to impose unnecessary
          expenses and burdens on other parties) expose the designating party to
          sanctions. Upon discovering that information was erroneously designated
          as CONFIDENTIAL and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY,
          the Producing Party shall promptly notify all other Parties of the improper
          designation

              19)       Inadvertent Disclosure of Protected Discovery Material.

       a. A Producing Party that inadvertently fails to properly designate Discovery
          Material as “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS'
          EYES ONLY shall have 14 days from discovering the oversight to correct
          that failure. Such failure shall be corrected by providing written notice of
          the error to every Receiving Party.

       b. Any Receiving Party notified that confidential Discovery Material was
          received without the appropriate confidentiality designation as authorized
          under this order shall make reasonable efforts to retrieve any such
          documents distributed to persons who are not Qualified Recipients under
          this order, and as to Qualified Recipients, shall exchange the undesignated
          or improperly designated documents with documents that include the
          correct “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES
          ONLY designation.

              20)       Disclosure of Privileged or Work Product Discovery
         Material.


                                        12
  8:18-cv-00210-JFB-CRZ Doc # 45 Filed: 07/31/20 Page 11 of 12 - Page ID # 231




           a. The production of attorney-client privileged, or work-product protected
              electronically stored information (“ESI”) or paper documents, whether
              disclosed inadvertently or otherwise, is not a waiver of the privilege or
              protection from discovery in this case or in any other federal or state
              proceeding. This Protective Order shall be interpreted to provide the
              maximum protection allowed by Federal Rule of Evidence 502(d). Nothing
              contained herein is intended to or shall serve to limit a party’s right to
              conduct a review of documents, ESI or information (including metadata) for
              relevance, responsiveness and/or segregation of privileged and/or
              protected information before production.

           b. Any party who discloses documents that are privileged or otherwise immune
              from discovery shall promptly upon discovery of such disclosure, advise the
              Receiving Party and request that the documents be returned. The Receiving
              Party shall return such produced documents or certify their destruction,
              including all copies, within 14 days of receiving such a written request. The
              party returning such produced documents may thereafter seek re-
              production of any such documents pursuant to applicable law.




July
Click31, 2020.
      here  to enter a date..                 BY THE COURT:
                                                 BY THE COURT:

                                              _______________________
                                                s/ R. Zwart
                                              Cheryl
                                                United
                                              United    States
                                                     States    Magistrate
                                                            Magistrate    Judge
                                                                       Judge




                                            13
  8:18-cv-00210-JFB-CRZ Doc # 45 Filed: 07/31/20 Page 12 of 12 - Page ID # 232




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA



                       Plaintiff,
                                                                 EXHIBIT A
          vs.



                       Defendant.


         I hereby acknowledge that I am about to receive Confidential Information supplied
in connection with the above-captioned case. I understand that such information is being
provided to me pursuant to the terms and restrictions of the Protective Order entered in
this case. I have been given a copy of the Protective Order, have read the Protective
Order, and agree to be bound by its terms. I understand that Confidential Information as
defined in the Protective Order, or any notes or other records that may be made regarding
any such materials, shall not be disclosed to any persons except as permitted by the
Protective Order.


Click or tap to enter a date..




 Printed Name                                    Signature




4839-4495-3541.1
